     Case: 1:19-cv-07066 Document #: 12 Filed: 10/28/19 Page 1 of 2 PageID #:1965




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

EPIC GAMES, INC.,

       Plaintiff,                                              Case No.: 1:19-cv-07066

v.                                                             Judge Joan H. Lefkow

THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Susan E. Cox
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, November 6, 2019, at 9:30 a.m.,

 Plaintiff, by its counsel, shall appear before the Honorable Joan H. Lefkow in Courtroom 2201 at

 the U.S. District Court for the Northern District of Illinois, 219 South Dearborn Street, Chicago,

 Illinois, and present Plaintiff’s Ex Parte Motion for Entry of a Temporary Restraining Order,

 including a Temporary Injunction, a Temporary Transfer of the Defendant Domain Names, a

 Temporary Asset Restraint, Expedited Discovery, and Service of Process by Email and/or

 Electronic Publication, Motion for Leave to File Under Seal and Motion to Exceed Page

 Limitation.

 DATED: October 28, 2019                             Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
   Case: 1:19-cv-07066 Document #: 12 Filed: 10/28/19 Page 2 of 2 PageID #:1965




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 28, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all
registered attorneys of record.

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt




                                               2
